Citation Nr: 0009734	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-17 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs Section 306 pension benefits 
in the amount of $5,512.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  In October 1991, the veteran was afforded a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
In November 1991, the VA hearing officer determined that the 
evidence of record supported termination of payment of the 
veteran's VA pension benefits.  On December 4, 1991, the 
North Little Rock, Arkansas, Regional Office (RO) proposed 
that payment of the veteran's VA pension benefits be 
terminated as of January 1, 1990.  On December 9, 1991, the 
RO informed the veteran that his award of VA Section 306 
pension benefits were being "continued" at a monthly rate 
of $212.00.  In March 1992, the RO informed the veteran that 
"the action proposed in our letter of 12-04-91 has been 
taken" and "your benefits have been terminated effective 
01-01-90."  The RO informed the veteran that the termination 
"results in an overpayment of benefits" to him.  The 
veteran was told that he would be "notified shortly of the 
exact amount of the overpayment."  In March 1992, the 
veteran noted the apparent conflict between the RO's December 
1991 and March 1992 notices.  In March 1992, the RO informed 
the veteran in writing of an overpayment of VA Section 306 
pension benefits to him in the amount of $5,512.00 and his 
waiver rights.  In April 1992, the veteran submitted a notice 
of disagreement with the creation of the overpayment of VA 
Section 306 pension benefits in the amount of $5,512.00 and a 
request for waiver of recovery thereof.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
the veteran's request for waiver of recovery of the 
overpayment of VA Section 306 pension benefits in the amount 
of $5,512.00.  In September 1992, the veteran was afforded a 
hearing before a VA hearing officer.  In January 1993, the 
veteran was again afforded a hearing before a VA hearing 
officer.  In April 1993, the RO issued a statement of the 
case to the veteran and his accredited representative which 
addressed solely the issue of waiver of recovery of the 
overpayment of VA improved death pension benefits in the 
amount of $5,512.00.  In April 1993, the appellant submitted 
a substantive appeal from the June 1992 Committee decision.  
In February 1996, the Board remanded the issue of the 
veteran's entitlement to a waiver of recovery of the 
overpayment of VA Section 306 pension benefits in the amount 
of $5,512.00 for additional development of the record.  

In April 1996, the RO issued a supplement statement of the 
case to the veteran and his accredited representative which 
addressed solely the issue of waiver of recovery of the 
overpayment of VA Section 306 pension benefits in the amount 
of $5,512.00.  In July 1997, the veteran was afforded a 
hearing before the undersigned Member of the Board sitting at 
the RO.  The veteran is represented in this appeal by the 
Disabled American Veterans.  


REMAND

The veteran advances on appeal that the alleged overpayment 
of VA Section 306 pension benefits was not properly created 
and any valid debt should be waived.  The United States Court 
of Appeals for Veterans Claims (Court) has directed that when 
a debtor requests a waiver of an overpayment and also asserts 
that the underlying debt is invalid, the VA must resolve both 
matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

The veteran has submitted a timely notice of disagreement 
with the creation of the overpayment at issue.  The RO has 
not issued a statement of the case or supplement statement of 
the case which addresses that issue.  The Court has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  Accordingly, this case is 
REMANDED for the following action: 

1.  The RO should prepare a complete paid 
and due audit for the entire period of 
the alleged overpayment.  The veteran 
should be sent a copy of the audit and a 
full explanation of the calculations 
relied upon to determine the amount and 
period of the overpayment.  

2.  The RO should then issue a statement 
of the case to the veteran and his 
accredited representative which contains 
a full and complete discussion of whether 
the overpayment of VA Section 306 pension 
benefits in the amount of $5,512.00 was 
properly created and all applicable laws 
and regulations.  Specifically, the 
statement of the case should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
appellant.  The veteran is informed that 
if he continues to challenge the creation 
of the debt, he must submit a timely 
substantive appeal as to that issue.  

3.  The Committee should then 
readjudicate the veteran's entitlement to 
waiver of recovery of an overpayment of 
VA Section 306 pension benefits in the 
amount of $5,512.00.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  


